Citation Nr: 1725497	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a groin scar.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

3.  Entitlement to service connection for bilateral hand tremors.

4.  Entitlement to a rating in excess of 20 percent for a cervical spine disability, to include propriety of the reduction of the rating from 30 to 20 percent.

5.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease.

6.  Entitlement to a rating in excess of 10 percent for peptic ulcer disease.

7.  Entitlement to a rating in excess of 10 percent for posterior neck scar.

8.  Entitlement to a rating in excess of 10 percent for headaches.

9.  Entitlement to a rating in excess of 10 percent for left upper extremity radiculopathy.

10.  Entitlement to a rating in excess of 10 percent for fecal leakage.

11.  Entitlement to a rating in excess of 10 percent for right upper extremity sensory dysfunction.

12.  Entitlement to a rating in excess of 10 percent for left lower extremity sensory dysfunction.  

13.  Entitlement to total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty for more than 20 years, prior to his retirement in August 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016 a hearing in this matter was held before the undersigned; a transcript of the hearing is associated with the record.

Issues of service connection for a back scar and for a psychiatric disability have been raised by the record, in July 2015 and October 2016, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues seeking to reopen claims of service connection for hearing loss and a groin scar; service connection for bilateral hand tremors; challenging the propriety of the reduction in the rating for a cervical spine disability; and seeking increased ratings for a low back disability, peptic ulcer disease, headaches, right upper extremity sensory dysfunction, left lower extremity sensory dysfunction and left upper extremity radiculopathy; and a TDIU rating are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's posterior neck scar is superficial and tender, and is not unstable; no characteristics of disfigurement are shown.  

2.  The Veteran has some fecal leakage, but does not have involuntary bowel movements and does not wear a pad.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for a posterior neck scar is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (Code) 7804 (2016).

2.  A rating in excess of 10 percent for fecal leakage is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Code 7332 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appeal seeking an increased rating for fecal leakage is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged.

The Veteran's VA medical records have been secured.  He was afforded a VA examination to assess the severity of his neck scar and fecal leakage.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the October 2016 Board hearing, the undersigned identified the issues and advised the Veteran of what is necessary to substantiate these claims.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On April 2010 VA examination, the Veteran stated that his neck scar caused pain, and was manifested by skin breakdown.  He stated he had moderate fecal leakage for 1/3 to 2/3 of the day, but that he did not require a pad.  It was also noted that he had no bowel problems.  Examination found that his neck scar measured 2 by 0.2 centimeters.  The scar was not painful on examination, and there was no skin breakdown.  The scar was superficial, with no underlying tissue damage.  There was no inflammation, edema or keloid formation.  The scar was non-disfiguring and did not limit motion.  There was no limitation of function due to the scar.  The diagnosis was tender scar on the posterior left neck. 

On neurological examination, it was noted that intervertebral disc syndrome did not cause bowel dysfunction.  A rectal examination found there was no reduction of the lumen.  Sphincter control was normal.  Rectal tonus and anal reflexes were normal.  The examiner was asked to reconcile conflicting statements in the examination report, i.e. that the Veteran had no bowel problems versus that he had fecal leakage.  He explained that the Veteran had fecal leakage secondary to lumbar spine degenerative disc disease.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

	Neck scar

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods, based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 30 percent rating is warranted for five or more scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful, and a 10 percent rating is warranted for one or two scars that are unstable or painful.  Note (1):  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Code 7804.

A 10 percent rating is warranted for scars of the head, face, or neck with one of the following characteristics of disfigurement: scar 5 or more inches (13 or more centimeters) in length, scar at least one-quarter inch (0.6 centimeters) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches.  A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three of the characteristics of disfigurement listed.  38 C.F.R. § 4.118, Code 7800

On April 2010 VA examination the Veteran's posterior neck scar was noted to be superficial.  It was not painful, and there was no breakdown of the skin.  The scar was non-disfiguring and was not productive of any functional limitation.  At the October 2016 hearing before the undersigned, the Veteran testified that the scar was very sensitive, but acknowledged that it did not open (i.e., was not unstable).  There is no indication in the record that the Veteran's scar is both tender and unstable.  The record also does not show that the scar is manifested by any of the above-listed characteristics of disfigurement.

The symptoms and related functional impairment the Veteran has described in his own reports do not satisfy the schedular criteria for a rating in excess of 10 percent for the posterior neck scar.   Accordingly, the appeal in this matter must be denied.

	Fecal leakage

Where the appeal is from the initial rating assigned with an award of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 100 percent rating is warranted for impairment of sphincter control, rectum and anus with complete loss.  A 60 percent rating is warranted with extensive leakage and fairly frequent involuntary bowel movements.  A 30 percent rating is warranted with occasional involuntary bowel movements, necessitating wearing of pad, and a 10 percent rating is warranted with constant slight, or occasional moderate leakage.  38 C.F.R. § 4.114, Code 7332.

On April 2010 VA examination it was found that the Veteran has no more than moderate leakage.  His sphincter control was normal.  To warrant the assignment of the next higher (30 percent) rating for fecal leakage, it must be show that there are occasional involuntary bowel movements necessitating wearing of a pad.  At the October 2016 hearing, the veteran testified that he does not have to wear a pad, and did not report involuntary bowel movements.  Accordingly, the record does not reflect a disability picture consistent with that warranting the 30 percent rating.  The preponderance of the evidence is against this claim, and the appeal in the matter must be denied.  

Entitlement to an extraschedular increased rating for either neck scar or fecal leakage has not been specifically alleged, and entitlement to such rating is not raised by the record.  


ORDER

A rating in excess of 10 percent for posterior neck scar is denied.

A rating in excess of 10 percent for fecal leakage is denied.  


REMAND

The Veteran seeks increased ratings for his low back disability, peptic ulcer disease, headaches, sensory dysfunction of the right upper and left lower extremities and left upper extremity radiculopathy.  He asserts that the reduction in the rating for his cervical spine disability was not proper.  The record shows that the most recent VA examination to evaluate such disabilities was in April 2010 (more than 7 years ago).  In light of the length of the intervening period since he was last examined, and his allegations of worsening contemporaneous examinations to assess the disabilities are necessary.

The Veteran also claims that he is unable to work due to the severity of his service-connected disabilities.  Such allegation raises an issue of entitlement to a TDIU rating in the context of the increased rating claims.  [The Veteran submitted a formal claim for a TDIU rating in October 2016.]  As this issue has not been developed for appellate consideration, a remand for such action is necessary.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A November 2015 rating decision declined to reopen a claim of service connection for groin scar, reopened and denied a claim of service connection for hearing loss and denied service connection for bilateral hand tremors.  The Veteran submitted a notice of disagreement (NOD) with those determinations in March 2016.  A SOC has not been provided in response.  When a SOC is not issued following a timely filing of a NOD, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  [Thereafter, such claims will be before the Board only if the Veteran perfects the appeals by timely filing a substantive appeal.]

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for low back and cervical spine disabilities, peptic ulcer disease, headaches, sensory dysfunction of the right upper extremity and left lower extremity and left upper extremity radiculopathy since 2016.  He should also be asked to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  The AOJ should provide the Veteran VCAA-compliant notice addressing the matter of entitlement to a TDIU rating.  The AOJ should develop and adjudicate the claim for a TDIU rating.  The Veteran should be advised that the matter of entitlement to a TDIU rating will be fully before the Board only if he timely perfects an appeal of an AOJ denial of such claim.

3.  The AOJ should arrange for the Veteran to be examined by an appropriate physician or physicians to assess the severity of his service-connected low back and neck disabilities, headaches, sensory dysfunction of the right upper and left lower extremities, and left upper extremity radiculopathy.  Complete findings (and functional impairment) related to each disability should be described in detail.  All indicated studies must be completed, to include range of motion studies of the low back and cervical spine (with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, weight-bearing, fatigue, use, etc.) and tests for instability.  The examiner should comment on any restrictions on occupational and daily activity functions due to the disabilities.  

4.  The AOJ should also arrange for a gastrointestinal examination of the Veteran to assess the severity of his peptic ulcer disease.  The examiner should identify all current symptoms and related impairment associated with the ulcer.

5.  The AOJ should issue an SOC addressing the issues of whether new and material evidence has been received to reopen claims of service connection for a groin scar and hearing loss, and service connection for bilateral hand tremors.  The Veteran should be reminded that these matters will be fully before the Board only if he perfects his appeal by timely filing a substantive appeal

6.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


